USCA4 Appeal: 22-1028      Doc: 11         Filed: 04/19/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1028


        KIMBERLY MALLETT,

                            Plaintiff - Appellant,

                     v.

        DISNEY ENTERPRISES,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:21-cv-00616-RDA-JFA)


        Submitted: April 14, 2022                                         Decided: April 19, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Kimberly Mallett, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1028      Doc: 11         Filed: 04/19/2022     Pg: 2 of 2




        PER CURIAM:

               Kimberly Mallett appeals the district court’s order striking her amended complaint. *

        On appeal, we confine our review to the issues raised in the informal brief. See 4th Cir.

        R. 34(b). Because Mallett’s informal brief does not challenge the basis for the district

        court’s disposition, she has forfeited appellate review of the district court’s order. See

        Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”). Accordingly, we affirm the district court’s order. Mallett v. Disney Enters.,

        No. 1:21-cv-00616-RDA-JFA (E.D. Va. Dec. 21, 2021). We deny Mallett’s motions to

        appoint counsel and for discovery. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                       AFFIRMED




               *
                 To the extent Mallett seeks to appeal the district court’s November 24, 2021, order
        dismissing her original complaint, the notice of appeal was untimely filed, and we therefore
        dismiss for lack of jurisdiction. See Bowles v. Russell, 551 U.S. 205, 214 (2007) (“[T]he
        timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”).

                                                     2